Citation Nr: 1131164	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee arthritis, previously characterized as a left leg condition due to shrapnel injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for nose bleeds secondary to hypertension, Agent Orange or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, including combat service in Vietnam, for which he received the Purple Heart Medal  and Sharpshooter Badge-Rifle.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and June 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2004, the RO held that service connection was not warranted for a left leg condition.  In June 2004, the RO denied entitlement to service connection for hypertension and nose bleeds.

In April 2009, the Board denied the Veteran's claims of entitlement to service connection for a leg condition due to shrapnel injury and for nosebleeds secondary to hypertension, Agent Orange or diabetes mellitus as well as other issues on appeal.  

In March 2011, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision which reversed the Board's decision as to the denial of service connection for left knee arthritis, previously characterized as a leg condition due to shrapnel injury.  The Board notes that the Court has instructed that the matter should be remanded to the Board for the assignment of an appropriate disability rating; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the matter of assigning an initial disability rating for left knee arthritis is referred to the AOJ for appropriate action.  

By means of its March 2011 decision, the Court also determined that the Veteran's July 2004 notice of disagreement was timely filed with regards to the claim of entitlement to service connection.  As the matter of entitlement to service connection for hypertension was on appeal, the Court noted that the issue of entitlement to service connection for nose bleeds was inextricably intertwined  and vacated the Board's decision as to the denial of service connection for nose bleeds secondary to hypertension, Agent Orange or diabetes mellitus.  

The issues of denied entitlement to service connection for hypertension and nose bleeds being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran currently experiences left knee arthritis, previously characterized as a left leg condition due to shrapnel injury, which was sustained in service.


CONCLUSION OF LAW

Left knee arthritis, previously characterized as a left leg condition due to shrapnel injury, was incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance or notice is required under the Veterans Claims Assistance Act of 2000 (VCAA) to help the Veteran in substantiating his claims.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including sensorineural hearing loss and tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of the evidence is in approximate balance and the claims for service connection for residuals of shrapnel wounds to the right arm and right leg will be granted on this basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Veteran alleges entitlement to service connection left leg condition due to shrapnel injury.  Initially, the Board notes that the Veteran is a combat Veteran. Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002). Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).   Accordingly, the fact that the Veteran sustained shrapnel wound injuries during service has been conceded and service connection is currently in effect for shrapnel wound injuries to the left forearm and for a scar on the left leg due to shrapnel wounds.  The remaining issue is whether the Veteran also sustained shrapnel injuries to his left leg that have resulted in his current diagnosis of left knee arthritis.  

In support of his claim, the Veteran testified before a Decision Review Officer that he picked shrapnel out of his left leg during service and that he has continued to experience to experience tingling and weakness since he sustained the shrapnel wounds in service.

Upon VA examination dated in April 2005, the Veteran was diagnosed as having left knee arthritis.  As to the etiology of the Veteran's left knee arthritis, the examiner indicated that whether the arthritis was caused by the Veteran's activities, such as running or falling, or whether the shell fragments by the impact produced damage would have to be considered speculation. 

The Veteran was afforded an additional VA examination in December 2007.  The examiner opined that the Veteran's left knee condition was not caused by service.  His rationale was that there was no evidence that the veteran's period of service caused degenerative joint disease in the left knee.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

As noted, the determinative question in this matter is whether the Veteran currently experiences residuals attributable to the conceded in-service shrapnel wound injuries to the left leg.  The record reflects competent, persuasive evidence of such residuals, including the Veteran's testimony and lay statements of continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Board finds that, applying the benefit of the doubt rule, the claim for service connection for service connection for left knee arthritis, previously characterized as a left leg condition due to shrapnel injury, must be granted.




ORDER

Service connection for left knee arthritis, previously characterized as a left leg condition due to shrapnel injury, is granted.


REMAND

The Veteran alleges entitlement to service connection for hypertension and nose bleeds secondary to hypertension, Agent Orange or diabetes mellitus.  

With regards to the claim of entitlement to service connection for hypertension, as noted, the March 2011 Court mandate held that the Veteran had submitted a timely notice of disagreement with regards to the June 2004 rating actions.  Because a statement of the case has not yet been issued, the Board is required to remand the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

As to the claim of entitlement to service connection for nose bleeds secondary to hypertension, agent orange or diabetes mellitus, the Court has held that, when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the decision on the issue of entitlement to service connection for hypertension could have a significant impact on the outcome of the Veteran's claim for a nose bleeds, the Board finds the claims to be inextricably intertwined.  Thus adjudication of the matter of entitlement to service connection for nose bleeds is deferred pending the outcome of the issue of entitlement to service connection for hypertension from this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for hypertension.  The Veteran and his representative should be clearly advised of the need to file a Substantive Appeal if the Veteran wishes to complete an appeal from those determinations.  The issue should be certified to the Board only if a timely substantive appeal is received. 

2.  After the development requested above has been completed, readjudicate the issues remaining on appeal, to include entitlement to service connection for nose bleeds secondary to hypertension, Agent Orange or diabetes mellitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


